 



EXHIBIT 10.1
(SILICON IMAGE LOGO) [f32210f3221001.gif]
April 19, 2007
Mr. Sal Cobar
1070 E. Arques Avenue
Sunnyvale, CA 94085
Dear Sal;
Silicon Image, Inc. (the “Company”) is pleased to confirm our offer to you your
new position of Vice President, Worldwide Sales reporting to Steve Tirado
starting April 23, 2007. The terms of our offer and the benefits currently
provided by the Company are as follows:

1.   Your compensation will be $350,000 at target earnings and will be subject
to annual review. Your base salary will be $210,000, and your sales bonus will
be $140,000 at 100% of target. In addition for 2007 only, we will guarantee
payment of your sales bonus for the second quarter (ending June 30) and third
quarter (ending September 30) at 100% of target. Additionally, you will be
eligible to participate in the regular health insurance and other employee
benefit plans established by the Company for its employees from time to time.  
2.   As an employee of the Company you will have access to certain Company
confidential information and you may, during the course of your employment,
develop certain information or inventions which will be the property of the
Company. During the period that you render services to the Company, you agree to
not engage in any employment, business or activity that is in any way
competitive with the business or proposed business of the Company. You will
disclose to the Company in writing any other gainful employment, business or
activity that you are currently associated with or participate in that competes
with the Company. The “Employee Inventions and Confidentiality Agreement” which
you previously signed shall remain in full force during the course of your
employment with the Company.   3.   We will recommend that the Board approve a
grant to you, contingent on you accepting your new role as Vice President,
Worldwide Sales, of stock options in the amount of 100,000 shares of the
Company’s Common Stock. The grant date for such grant of stock options shall be
the first 15th day of the calendar month after you commence work at the Company
in your new role as Vice President, Worldwide Sales, and the exercise price for
such grant shall be the closing price on such grant date. Provided you continue
to provide services to the Company, the stock options will become vested and
exercisable with respect to 25% of the total shares granted on the 12 month
anniversary date of the grant date, and thereafter on the 15th day of each
succeeding month an additional 2.083% of the total shares granted under the
stock option will become vested and exercisable. However, the grant of such
stock options by the Company is subject to the Board’s approval and this promise
to recommend such approval is not a promise of compensation, and is not intended
to create any obligation on the part of the Company. Further details on the
Company’s stock option plan and on any specific stock option grant to you will
be provided upon approval of such stock option grant by the Board.

1060 E. Arques Avenue, Sunnyvale CA 94085 408 616 4000 www.siliconimage.com

 



--------------------------------------------------------------------------------



 



4.   While we look forward to a long and profitable relationship, should you
decide to accept our offer, you will remain an at-will employee of the Company,
which means the employment relationship can be terminated by either of us for
any reason or no reason, at any time and without cause or prior notice. Any
statements or representations to the contrary (and, indeed, any statements
contradicting any provision in this letter) should be regarded by you as
ineffective. Further, your participation in any stock option or benefit program
is not to be regarded as assuring you of continuing employment for any
particular period of time. The at-will nature of your employment with the
Company may only be changed in a written agreement signed by the Company’s CEO.
  5.   You and the Company agree to submit to mandatory and exclusive binding
arbitration any controversy or claim arising out of, or relating to, this
Agreement or any breach hereof, provided, however, that the parties retain their
right to, and shall not be prohibited, limited or in any other way restricted
from, seeking or obtaining injunctive relief from a court having jurisdiction
over the parties for any alleged violation of the Employee Invention Assignment
and Confidentiality Agreement. Such arbitration shall be conducted through JAMS
in the State of California, Santa Clara County, before a single arbitrator, in
accordance with the JAMS Employment Arbitration Rules and Procedures in effect
at that time. The arbitrator must decide all disputes in accordance with
California law and shall have power to decide all matters, including
arbitrability. You will bear only those costs of arbitration you would otherwise
bear had you brought a covered claim in court. When the arbitrator has issued a
decision, judgment on that decision may be entered in any court having
jurisdiction thereof. We each understand and agree that we are waiving a trial
by jury. However, this arbitration provision shall not affect your right to file
an administrative claim before any government agency where, as a matter of law,
the parties may not restrict the Employee’s ability to file an administrative
claim with said agency (by way of example, claims before the Equal Employment
Opportunity Commission and the National Labor Relations Board). Otherwise, the
parties agree that arbitration shall be the exclusive remedy for administrative
claims.   6.   This offer will remain valid until Friday, April 20, 2007. If you
decide to accept our offer please sign the enclosed copy of this letter in the
space indicated and return it to the Human Resource department. Your signature
will acknowledge that you have read and understood and agreed to the terms and
conditions of this offer. Should you have anything else that you wish to
discuss, please do not hesitate to call.

     Sal, we look forward to our continued working relationship with you at
Silicon Image, Inc. in your new role.

          Sincerely,
Silicon Image, Inc
    -s- Doug Haslam [f32210f3221002.gif]         Doug Haslam
Vice President Human Resources   

 



--------------------------------------------------------------------------------



 



         

My signature below indicates acceptance of the terms and conditions of this
offer and acknowledgement that I have read and understood the terms and
conditions of this offer. I further acknowledge that no other commitments or
representations were made to me as part of my employment offer except as
specifically set forth herein.

      -s- Sal Cobar [f32210f3221003.gif]   4/20/07        Sal Cobar   Date

 